Exhibit 10.4
AMENDMENT NO. 3
TO
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 19th day of January, 2006, by and between Silicon Valley Bank
(“Bank”) and Sipex Corporation, a Delaware corporation (“Borrower”) whose
address is 233 South Hillview Drive, Milpitas, California 95035.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 21, 2005 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.3 (Interest Rate). The first sentence of Section 2.3(a) is amended
in its entirety to read as follows: “Advances accrue interest on the outstanding
balance at a per annum rate equal to the Prime Rate plus two percent (2.00%).”

2.2 Section 6.10 (Real Estate Transaction). A new Section 6.10 is hereby
inserted after Section 6.9 as follows:

“6.10 Real Estate Transaction. (a) The transactions contemplated by the Real
Estate Documents (as defined below) shall be consummated on or prior to
January 31, 2006 in accordance with the terms of the Real Estate Documents,
(b) all the conditions precedent shall have been satisfied such that Borrower
shall have access to or have borrowed at least $7,000,000 pursuant to such Real
Estate Documents and (c) Borrower, Rodfre Holdings LLC and Bank shall have
entered into a Subordination Agreement in the form of Exhibit A hereto (the
“Subordination Agreement”).”

2.3 Section 7.1 (Dispositions). Section 7.1 is amended in its entirety to read
as follows:

“7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, except for Transfers (a) of Inventory in
the ordinary course of business; (b) of exclusive or non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; (c) of worn-out or obsolete Inventory and
Equipment; (d) permitted under Sections 7.3 or 7.6; (e) of the real estate
located at 233 South Hillview Drive, Milpitas, California (the “Property”) and
as further described in that certain Deed of Trust with Assignment of Rents
dated as of January 19, 2006 (the “Deed of Trust”) among the Borrower, First
American Title Insurance Company and Rodfre Holdings LLC; provided that (1) such
sale price, terms and conditions are commercially reasonable and (2) the net
proceeds received by Borrower from such sale is equal to or greater than the
entire outstanding principal amount under the 9% Secured Note with Convertible
Interest Due January 19, 2008 (the “9% Note”), together with all accrued and
unpaid interest thereon, and (f) other Transfers of property having an aggregate
book value not to exceed $500,000 in any fiscal year.”

2.4 Section 7.7 (Transactions with Affiliates). Section 7.7 is amended in its
entirety to read as follows:

“Section 7.7 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a nonaffiliated Person;
(ii) customary fees, expenses and compensation including employee benefits paid
or reimbursed to directors, officers or employees who are Affiliates; and
(iii) transactions permitted under Section 7.4 (with respect to the transaction
described under clause (i) of the definition of Permitted Indebtedness) or under
Section 7.6.

2.5 Section 13 (Definitions). The following definition set forth in Section 13.1
is amended as follows:

The definition of “Borrowing Base” is amended and restated in its entirety as
follows:

““Borrowing Base” is, as determined by Bank from borrower’s most recent
Borrowing Base Certificate, the sum of (a) 70% of Eligible Accounts owing from
Chander Electronics, Gold InsigniaElectronic Co. LTD, Jetronic, Kohmatsu,
Lestina International, LSD MCU (HK) Science and Tech, MFS Technology, Microtek,
Princeton Technology, Prohubs, Silicon Applications, Tomuki Corporation, AMSC
and Hong Kong Baite; (b) 80% of Eligible Accounts owing from Avnet Electronics,
Celestica, Dell, Flextronics International, Fuji Electronics, Future Electronics
(UK), Future Electronics (Canada), Future Electronics (Malaysia), Honeywell,
IBM, Jabil, Jaco Electronics, Paradyne Corporation, Philips, Raytheon, Sammex
(Scientific Atlanta, Mexico), Samsung, Sanmina, Toshiba, and (c) a percentage of
such other Eligible Accounts as Bank may approve in its sole discretion;
provided however, that Bank may decrease the foregoing percentages in its good
faith business judgment based on events, conditions, contingencies, or risks,
which, as determined by Bank, may adversely affect the Collateral, or in
accordance with the results of the initial field exam and on-going periodic
exams.”

In the definition of “Permitted Indebtedness”, the “and” at the end of clause
(g) is hereby deleted, the “.” after clause (h) is replaced with “; and” and the
following new clause (i) shall be inserted thereafter:

“(i) Indebtedness under the 9% Note (as defined in Section 7.1).”

In the definition of “Permitted Liens”, the “and” at the end of clause (m) is
hereby deleted, the “.” after clause (n) is replaced with “; and” and the
following new clause (o) shall be inserted thereafter:

“(o) Liens in favor of Rodfre Holdings LLC on the Property to secure Borrower’s
obligations under the Deed of Trust and the 9% Note; provided however, neither
the Deed of Trust, the 9% Note nor any other document related thereto (the “Real
Estate Documents”) shall (1) be amended in a manner adverse to the interests of
the Bank hereunder without Bank’s prior written consent and (2) be secured by
any Collateral other than the Property (as defined in the Deed of Trust).

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) of a
fully executed Subordination Agreement, (c) Borrower’s payment of a loan fee in
an amount equal to $2,500 and (d) receipt of a fully executed mortgagee waiver
and consent in the form of Exhibit B hereto.

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

      BANK   BORROWER
Silicon Valley Bank
By: /s/ Tom Smith
  Sipex Corporation
By: /s/ Clyde R. Wallin
 
   
Name: Tom Smith
Title: Senior Relationship Manager
  Name: Clyde R. Wallin
Title: Sr. VP Finance & CFO
 
   

1

EXHIBIT A

SUBORDINATION AGREEMENT

Silicon Valley Bank

Subordination Agreement

     
Creditor:
 

Rodfre Holdings LLC
Address: c/o Joe Prudente
Future Electronics Corp.
 

Borrower:
41 Main Street
Bolton, MA 01740
  Sipex Corporation
Date: January 19, 2006
 
   

This Subordination Agreement is entered into between SILICON VALLEY BANK
(“Silicon”), whose address is 3003 Tasman Drive, Santa Clara, California 95054,
and the creditor named above (the “Creditor”).

1. Subordination. To induce Silicon in its discretion to extend or continue to
extend credit to the above-named borrower (the “Borrower”) at any time, in such
manner, upon such terms and for such amounts as may be mutually agreeable to
Silicon and the Borrower (but without obligation on Silicon’s part to do so),
the Creditor hereby agrees to subordinate and does hereby subordinate payment by
the Borrower of any and all indebtedness of the Borrower, now or hereafter
incurred, created or evidenced, to the Creditor, however such indebtedness may
be hereafter extended, renewed or evidenced (together with all guarantees, if
any, for the payment of any such indebtedness) (collectively, the “Junior
Debt”), to the payment in full in cash to Silicon of any and all present and
future indebtedness, liabilities, guarantees and other obligations, of every
kind and description, of the Borrower to Silicon (collectively, the “Senior
Debt”), and other than a delivery of a notice of default or acceleration of such
Junior Debt, the Creditor agrees not to ask for, demand, sue for, take or
receive any payments with respect to all or any part of the Junior Debt, unless
and until all of the Senior Debt have been paid and performed in full, except
that the following payments with respect to the Junior Debt may be made (the
“Permitted Payments”) and the following remedies may be exercised:

(a) If Borrower sells the property located at 233 South Hillview Drive,
Milpitas, California 95035 (the “Property”) and, then Borrower may pay the net
proceeds from the sale to Creditor in payment of the principal, accrued and
unpaid interest and other amounts due under the 9% Secured Note with Convertible
Interest Due January 19, 2008 (the “Subordinated Note”);

(b) so long as no Standstill Period (as defined below) or Blockage Period (as
defined below) is in effect, Creditor may exercise any remedy, including
foreclosure, against the Property and apply the net proceeds of the exercise of
any such remedy to the payment of the principal, accrued and unpaid interest and
other amounts due under the Subordinated Note; and

(c) Notwithstanding any Blockage Period or Standstill Period, Creditor shall be
entitled to exercise any right it may now or in the future have to convert any
or all of the Principal amount of and/or accrued interest on the Junior Debt
into stock of the Borrower (which stock shall not be redeemable prior to the
maturity date of the Senior Debt) and such conversion shall not constitute a
payment received in breach of this Agreement.

“Blockage Period” shall mean a period of time beginning on the delivery date of
a written notice from Silicon to which Creditor is notified of the occurrence of
a default under the Senior Debt (a “Senior Default Notice”) and terminating on
the date, if any, of the earliest to occur of: (a) Silicon’s written consent to
such termination; or (b) the cure to the satisfaction of Silicon of such default
which is the basis for the applicable Blockage Period; or (c) 60 days after the
delivery date of a Senior Default Notice.

The word “indebtedness” is used herein in its most comprehensive sense and
includes without limitation any and all present and future loans, advances,
credit, debts, obligations, liabilities, representations, warranties, and
guarantees, of any kind and nature, absolute or contingent, liquidated or
unliquidated, and individual or joint; but shall exclude any indebtedness of
Borrower to Creditor that do not arise under the Subordinated Note, the Deed of
Trust and the documents executed in connection therewith. Creditor represents
and warrants to Silicon that the Borrower is now indebted to the Creditor in the
following amounts under the following described notes and/or documents and that
the same is all outstanding indebtedness owing from the Borrower to the
Creditor:

The principal amount of $7,000,000, together with accrued interest and other
amounts due and owing under the Subordinated Note and the Deed of Trust with
Assignment of Rents dated as of January 19, 2006 among the Borrower, First
American Title Insurance Company and Creditor.

Creditor represents and warrants that the Junior Debt is not, and will not be,
secured by any assets of the Borrower (other than the Property and the direct
proceeds of the property), and if for any reason Creditor takes or receives any
collateral or security for any of the Junior Debt (other than the Property),
without limiting Silicon’s other rights and remedies, the security interest of
Creditor in such collateral and security shall in all respects be subordinate
and subject to all present and future security interests of Silicon therein, and
Creditor shall not collect, take possession of, foreclose upon, or exercise any
other rights or remedies with respect to, any collateral or security, judicially
or non-judicially, or attempt to do any of the foregoing. As of the date hereof,
Silicon represents and warrants that the Senior Debt is not secured by the
Property other than the proceeds thereof.

2. Distribution of Assets. The Creditor and Silicon agree that upon any
distribution of the assets or readjustment of the indebtedness of the Borrower
whether by reason of liquidation, composition, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding involving the readjustment of all or any of the Junior Debt, or the
application of the assets of the Borrower to the payment or liquidation thereof,
Silicon shall be entitled to receive payment in full in cash of all of the
Senior Debt prior to the payment of all or any part of the Junior Debt, and in
order to enable Silicon to enforce its rights hereunder in any such action or
proceeding, provided, however, that with any assets described in Sections 1(a)
or 1(b) shall be distributed first to Creditor in payment of the Junior Debt
before any remaining assets are delivered to Silicon for application to the
Senior Debt.

3. Transfer of Subordinated Debt. The Creditor shall not sell, pledge, assign or
otherwise transfer, at any time while this Agreement remains in effect, any
rights, claim or interest of any kind in or to any of the Junior Debt, either
principal or interest, without first notifying Silicon and making such transfer
expressly subject to this Subordination Agreement in form and substance
satisfactory to Silicon. The Creditor represents and warrants to Silicon that
the Creditor has not sold, pledged, assigned or otherwise transferred any of the
Junior Debt, or any interest therein or collateral or security therefor, or
given any other subordination agreement in respect thereof, to any other person.
The Creditor will concurrently endorse all notes and other written evidence of
the Junior Debt with a statement that they are subordinated to the Senior Debt
pursuant to the terms of this Agreement, in such form as Silicon shall require,
and the Creditor will exhibit the originals of such notes and other written
evidence of the Junior Debt to Silicon so that Silicon can confirm that such
endorsement has been made (but no failure to do any of the foregoing shall
affect the subordination of the Junior Debt provided for herein, which shall be
fully effective upon execution of this Agreement).

4. Default. The Creditor shall promptly give Silicon written notice of any
default or event of default (a “Notice of Junior Debt Default”) under any
document, instrument or agreement evidencing or relating to any of the Junior
Debt, and, until the earlier of (a) the payment in full of the Senior Debt or
(b) 60 days after delivery of the Notice of Junior Debt Default (the “Standstill
Period”), the Creditor shall not commence or join in any action or proceeding to
recover any amounts due on the Junior Debt, commence or join in any involuntary
bankruptcy petition, insolvency proceeding or similar judicial proceeding
against the Borrower, or collect, accept payment on or security for, or exercise
any other rights or remedies with respect to, the Junior Debt, judicially or
non-judicially, or attempt to do any of the foregoing, except for Permitted
Payments under Sections 1(a) and 1(c) above.

5. Silicon’s Rights. This is a continuing agreement of subordination and Silicon
may continue, without notice to the Creditor, to extend credit or other
accommodation or benefit and loan monies to or for the account of the Borrower
in reliance hereon. Silicon may at any time, in its discretion, renew or extend
the time of payment of all or any Senior Debt, modify the Senior Debt and any
terms or provisions thereof or of any agreement relating thereto, waive or
release any collateral which may be held therefor at any time, and make and
enter into any such agreement or agreements as Silicon may deem proper or
desirable relating to the Senior Debt, without notice to or further consent from
the Creditor and without any manner impairing or affecting this Agreement or any
of Silicon’s rights hereunder. The Creditor waives notice of acceptance hereof,
notice of the creation of any Senior Debt, the giving or extension of any credit
by Silicon to the Borrower, or the taking, waiving or releasing of any security
therefor, or the making of any modifications, and the Creditor waives
presentment, demand, protest, notice of protest, notice of default, and all
other notices to which the Creditor might otherwise be entitled.

6. Revivor. If, after payment of the Senior Debt, the Borrower thereafter
becomes liable to Silicon on account of the Senior Debt, or any payment made on
the Senior Debt shall for any reason be returned by Silicon, this Agreement
shall thereupon in all respects become effective with respect to such subsequent
or reinstated Senior Debt, without the necessity of any further act or agreement
between Silicon and the Creditor.

7. General. This Agreement sets forth in full all of the representations and
agreements of the parties with respect to the subject matter hereof and
supersedes all prior discussions, representations, agreements and understandings
between the parties. This Agreement may not be modified or amended, nor may any
rights hereunder be waived, except in a writing signed by the parties hereto. In
the event of any litigation between the parties based upon, arising out of, or
in any way relating to this Agreement, the prevailing party shall be entitled to
recover all of his costs and expenses (including without limitation attorneys’
fees) from the non-prevailing party. The parties agree to cooperate fully with
each other and take all further actions and execute all further documents from
time to time as may be reasonably necessary to carry out the purposes of this
Agreement. At Silicon’s option, all actions and proceedings based upon, arising
out of or relating in any way directly or indirectly to, this Agreement shall be
litigated exclusively in courts located within Santa Clara County, California,
and Creditor consents to the jurisdiction of any such court and consents to the
service of process in any such action or proceeding by personal delivery,
first-class mail, or any other method permitted by law, and waives any and all
rights to transfer or change the venue of any such action or proceeding to any
court located outside Santa Clara County, California. This Agreement is being
entered into, and shall be governed by the laws of the State of California. This
Agreement shall be binding upon the Creditor and its successors and assigns and
shall inure to the benefit of Silicon and Silicon’s successors and assigns.
Nothing herein is to be construed as limiting, precluding or subjecting to any
restriction or waiting period (including, but not limited to the Blockage Period
and/or Standstill Period) any present or future right of the Creditor to convert
any or all of the Junior Debt, including interest accruing thereon, into stock
(which stock shall not be redeemable prior to the maturity date of the Senior
Debt)

8. Mutual Waiver of Jury Trial. SILICON AND CREDITOR EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO: (I) THIS AGREEMENT; OR (II) ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND CREDITOR; OR (III) ANY CONDUCT, ACTS
OR OMISSIONS OF SILICON OR CREDITOR OR ANY OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR
CREDITOR; IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE.

9. Judicial Reference. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’
AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, IF THE ABOVE
WAIVER OF THE RIGHT TO A TRIAL BY JURY IS NOT ENFORCEABLE, THE PARTIES HERETO
AGREE THAT ANY AND ALL DISPUTES OR CONTROVERSIES OF ANY NATURE BETWEEN THEM
ARISING AT ANY TIME SHALL BE DECIDED BY A REFERENCE TO A PRIVATE JUDGE, MUTUALLY
SELECTED BY THE PARTIES (OR, IF THEY CANNOT AGREE, BY THE PRESIDING JUDGE OF THE
SANTA CLARA SUPERIOR COURT) APPOINTED IN ACCORDANCE WITH CALIFORNIA CODE OF
CIVIL PROCEDURE SECTION 638 (OR PURSUANT TO COMPARABLE PROVISIONS OF FEDERAL LAW
IF THE DISPUTE FALLS WITHIN THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS),
SITTING WITHOUT A JURY, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA
CLARA; AND THE PARTIES HEREBY SUBMIT TO THE JURISDICTION OF SUCH COURT. THE
REFERENCE PROCEEDINGS SHALL BE CONDUCTED PURSUANT TO AND IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE §§ 638 THROUGH 645.1,
INCLUSIVE. THE PRIVATE JUDGE SHALL HAVE THE POWER, AMONG OTHERS, TO GRANT
PROVISIONAL RELIEF, INCLUDING WITHOUT LIMITATION, ENTERING TEMPORARY RESTRAINING
ORDERS, ISSUING PRELIMINARY AND PERMANENT INJUNCTIONS AND APPOINTING RECEIVERS.
IF DURING THE COURSE OF ANY DISPUTE, A PARTY DESIRES TO SEEK PROVISIONAL RELIEF,
BUT A JUDGE HAS NOT BEEN APPOINTED AT THAT POINT PURSUANT TO THE JUDICIAL
REFERENCE PROCEDURES, THEN SUCH PARTY MAY APPLY TO THE SUPERIOR COURT OF
CALIFORNIA, COUNTY OF SANTA CLARA FOR SUCH RELIEF..

Creditor:

RODFRE HOLDINGS LLC

By     /s/ Joe Prudente      



      Joe Prudente, duly authorized

Silicon:

SILICON VALLEY BANK

By /s/ Tom Smith



      Title Senior Relationship Manager

BORROWER’S AGREEMENT

The undersigned Borrower hereby acknowledges receipt of a copy of the foregoing
Subordination Agreement and agrees not to pay any Junior Debt, except as
provided therein. In the event Borrower breaches this Agreement or any of the
provisions of the foregoing Subordination Agreement, Borrower agrees that, in
addition to all other rights and remedies Silicon has, all of the Senior Debt
shall, at Silicon’s option and without notice or demand, become immediately due
and payable, unless Silicon expressly agrees in writing to waive such breach. No
waiver by Silicon of any breach shall be effective unless in writing signed by
one of Silicon’s authorized officers, and no such waiver shall be deemed to
extend to or waive any other or subsequent breach. Borrower further agrees that
any default or event of default by Borrower on the Junior Debt or under any
present or future instrument or agreement between Borrower and the Creditor
shall constitute a default and event of default under all present and future
instruments and agreements between Borrower and Silicon. Borrower further agrees
that, at any time and from time to time, the foregoing Subordination Agreement
may be altered, modified or amended by Silicon and the Creditor without notice
to Borrower and without further consent by Borrower.

Borrower:

SIPEX CORPORATION

By Clyde R. Wallin      

President or Vice President

2

EXHIBIT B

MORTGAGEE WAIVER AND CONSENT

THIS MORTGAGEE’S WAIVER AND CONSENT (“Waiver and Consent”) is made and entered
into as of this 19th day of January, 2006 by and among Rodfre Holdings LLC
(“Mortgagee”) and Silicon Valley Bank (“Bank”).



  A.   Sipex Corporation (“Borrower”) is the owner of the real property located
at 233 South Hillview Drive, Milpitas, California 95035 (the “Premises”).



  B.   Borrower has granted a mortgage (the “Deed of Trust”) on the Premises to
Mortgagee.



  C.   Bank has previously entered into a Loan and Security Agreement (as
amended, restated, modified and/or supplemented from time to time, the “Loan
Agreement”) with Borrower, and to secure the obligations arising under such Loan
Agreement, Borrower has granted to Bank a security interest in and lien upon the
Collateral (as defined in the Loan Agreement).

NOW, THEREFORE, in consideration of any financial accommodations extended by
Bank to Borrower at any time, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:



  1.   Mortgagee will use reasonable efforts to provide Bank with written notice
of any default by Borrower under the Deed of Trust and the documents related
thereto (the “Real Estate Documents”). No action by Bank pursuant to this Waiver
and Consent shall be deemed to be an assumption by Bank of any obligation under
the Deed of Trust, and, except as provided in paragraphs 6 and 7 below, Bank
shall not have any obligation to Mortgagee. Mortgagee’s failure to provide any
such notice shall not in any way restrict or preclude Mortgagee’s exercise of
its rights or remedies under the Real Estate Documents.



  2.   Mortgagee acknowledges the validity of Bank’s lien on the Collateral and,
until such time as the obligations of Borrower to Bank are indefeasibly paid in
full, Mortgagee subordinates any interest in the Collateral and agrees not to
distrain or levy upon any Collateral or to assert any lien, right of distraint
or other claim against the Collateral until Bank is paid in full.



  3.   Bank or its representatives or invitees may enter upon the Premises at
any time without any interference by Mortgagee to inspect or remove any or all
of the Collateral, including, without limitation, by public auction or private
sale pursuant to the provisions of paragraph 7 below.



  4.   For, and in consideration of the Bank’s undertaking and covenant to pay
occupancy at the then prevailing market rate, as determined by the Mortgagee,
acting reasonably, Mortgagee will permit Bank and its representatives and
invitees to occupy and remain on the Premises; provided, that such period of
occupation (the “Disposition Period”) shall not exceed 60 days. If any
injunction or stay is issued that prohibits Bank from removing the Collateral,
the commencement of the Disposition Period will be deferred until such
injunction or stay is lifted or removed.



  5.   During any Disposition Period, Bank and its representatives and invitees
may inspect, repossess, remove and otherwise deal with the Collateral, and Bank
may advertise and conduct public auctions or private sales of the Collateral at
the Premises, in each case without interference by Mortgagee or liability of
Bank to Mortgagee (other than as set forth in Section 8 below). If Bank conducts
a public auction or private sale of the Collateral at the Premises, Bank shall
use reasonable efforts to notify Mortgagee, first and to hold such auction or
sale in a manner which would not unduly disrupt Mortgagee’s use of the Premises.



  6.   Bank shall promptly repair, at Bank’s expense, or reimburse Mortgagee for
any physical damage to the Premises actually caused by the conduct of any
auction or sale of Collateral on the Premises and any removal of Collateral by
or through Bank (ordinary wear and tear excluded). Bank shall not be liable for
any diminution in value of the Premises caused by the absence of Collateral
removed, and Bank shall not have any duty or obligation to remove or dispose of
any Collateral or any other property left on the Premises by Borrower.



  7.   All notices hereunder shall be in writing, sent by certified mail, return
receipt requested or by telecopy, to the respective parties and the addresses
set forth on the signature page or at such other address as the receiving party
shall designate in writing.



  8.   This Waiver and Consent may be executed in any number of several
counterparts, shall be governed and controlled by, and interpreted under, the
laws of the State of California, and shall inure to the benefit of Bank and its
successors and assigns and shall be binding upon Mortgagee and its successors
and assigns (including any transferees of the Premises).

3





IN WITNESS WHEREOF, this Mortgagee Waiver and Consent is entered into as of the
date first set forth above.

          c/o Joe Prudente   “MORTGAGEE”
Future Electronics Corp.
  RODFRE HOLDINGS LLC

41 Main Street
  By: RODFRE HOLDINGS LLC

Boston, Massachusetts 01740
    —  
Telephone: 978-779-3000
  Name: /s/ Joe Prudente

 
       
Facsimile: 978-779-3071
  Title: Director

 
       
 
  “BANK”
3003 Tasman Drive
  SILICON VALLEY BANK

Santa Clara, California 95054
  By: /s/ Tom Smith

Attention: ___________________________
    —  
Telephone:
  Name: Tom Smith

 
       
Facsimile:
  Title: Senior Relationship Manager

 
       

4